Michael J. Kelly, P.J.
On February 2, 1996, we released for publication an opinion reversing the trial court’s grant of summary disposition for defendant under MCR 2.116(C)(10). Ford v Pivot Mfg Co, 215 Mich App 310; 544 NW2d 770 (1996). Defendant timely filed a motion for rehearing that was pending when the Supreme Court released the consolidated cases in Travis v Dreis & Krump Mfg Co, 453 Mich 149; 551 NW2d 132 (1996). Those decisions of the Supreme Court interpreted the exclusive remedy provision of the Worker’s Disability Compensation Act, MCL 418.131(1); MSA 17.237(131)(1), consistent with the dissenting opinion of Judge O’Connell in our decision of February 2, 1996.
*610On May 15, 1996, we took the motion for rehearing under advisement. On August 29, 1996, we granted rehearing, and this opinion is the result. The decision of February 2, 1996, is set aside and the decision of the Wayne Circuit Court is affirmed for the reasons stated in the dissenting opinion of Judge O’Connell at 215 Mich App 315.
Affirmed.